Citation Nr: 0927262	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  05-35 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Whether a timely substantive appeal was filed with respect 
to an April 27, 2004, VA rating decision that denied 
service connection for an injury to the right upper chest 
and, if so, whether service connection is warranted for 
the claimed disability.

2.	Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1970 
to November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from April 2004 and May 2005 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a June 2009 hearing conducted via 
videoconference.  A transcript of the hearing is of record.

The issues of entitlement to service connection for an injury 
to the right upper chest and PTSD are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	Service connection for an injury to the right upper chest 
was denied in an April 27, 2004, rating decision.

2.	Resolving all doubt in favor of the Veteran, it is at 
least as likely as not that a substantive appeal was filed 
within sixty days from March 22, 2005, the date on which 
the statement of the case was mailed to the Veteran.



CONCLUSION OF LAW

The requirements for filing of a timely substantive appeal 
from the April 27, 2004, rating decision that denied 
entitlement to service connection for an injury to the right 
upper chest have been met.  38 U.S.C.A. §§ 7104, 7105 (West 
2002); 38 C.F.R. §§ 3.102, 20.200, 20.202, 20.302 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b).  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  

As discussed in detail below, sufficient evidence is of 
record to find that it is at least as likely as not that a 
substantive appeal was filed within sixty days of a statement 
of the case mailed to the Veteran on March 22, 2005.  This 
determination is only of benefit to the Veteran's claim.  
Therefore, no further notice or development is needed with 
respect to the matter of whether a timely substantive appeal 
was filed.




Analysis

Appellant review of an RO decision is initiated by a notice 
of disagreement and completed by a substantive appeal after a 
statement of the case is furnished.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.

After the statement of the case is provided to the appellant, 
he must file a formal appeal within sixty days from the date 
the statement of the case is mailed, or within the remainder 
of the one-year period from the date the notification of the 
RO decision was mailed, whichever period ends later.  38 
U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.202(b); see also Rowell 
v. Principi, 4 Vet. App. 9, 17 (1993) (where a claimant did 
not perfect an appeal by filing a timely substantive appeal, 
the RO rating decision became final).  By regulation, this 
substantive appeal must consist of either "a properly 
completed VA Form 9...or correspondence containing the 
necessary information."  Cuevas v. Principi, 3 Vet. App. 542, 
546 (1992); 38 C.F.R. § 20.202.

The formality of perfecting an appeal is part of a statutory 
and regulatory scheme which requires the filing of both a 
notice of disagreement and a substantive appeal.  See Roy v. 
Brown, 5 Vet. App. 554 (1993).  The formal appeal permits the 
appellant to consider the reasons for an adverse RO decision, 
as explained in the statement of the case, and to formulate 
and present specific arguments relating to errors of fact or 
law made by the RO.  38 U.S.C.A.§ 7105(d)(3); See also Roy, 
supra.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A claimant is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a claimant 
seeks benefits and the evidence is in relative equipoise, the 
claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

In the instant case, the RO denied the Veteran's claim for 
service connection for an injury to the right upper chest by 
an April 27, 2004, rating decision.  The Veteran was sent 
notice of this decision on April 29, 2004, and his NOD was 
received on November 23, 2004.  The RO then issued a 
statement of the case on March 22, 2005.  The Veteran's 
signature on the substantive appeal is dated May 10, 2005, 
within 60 days after the mailing of the statement of the 
case, and the Veteran claims he submitted the Form 9 in 
person on that date at the VA Wade Park facility in 
Cleveland, Ohio.  See June 2009 Board hearing transcript at 
6.  While there is a red rectangular date stamp on the 
document dated June 29, 2005, there is no date stamp 
indicating the date the substantive appeal was received by 
the RO.  The Board notes that there are other documents of 
record that include both a red rectangular date stamp, and a 
circular date stamp indicating the date the document was 
received by the RO.  On those documents, the date of the red 
rectangular date stamp is sometimes the same date as, and 
other times later than, the date of the circular date stamp 
indicating the date that the document was received by the RO.  
Under these facts, the Board cannot consider the red 
rectangular date stamp as a reliable indicator as to when a 
specific document was received.  

In the absence of a specific date stamp clearly and reliably 
indicating the date on which the Veteran's substantive appeal 
was received by the RO, and resolving all doubt in favor of 
the Veteran, the Board will accept the Veteran's testimony 
that he submitted the substantive appeal on May 10, 2005, the 
date of his signature.  Accordingly, the Board finds that it 
is at least as likely as not that that a substantive appeal 
was filed within sixty days from March 22, 2005, the date on 
which the statement of the case was mailed to the Veteran.  
This serves to render the Veteran's substantive appeal 
timely, thereby conferring jurisdiction to the Board on this 
matter, such that the Board may consider the Veteran's claim 
for service connection for an injury to the right upper chest 
on the merits.  See 38 U.S.C.A. §§ 7104, 7105.


ORDER

A timely substantive appeal was received to complete an 
appeal from an April 27, 2004, rating decision; to this 
extent only, the appeal is granted.



REMAND

As discussed above, the Board has determined that the Veteran 
submitted a timely substantive appeal with respect to the 
issue of entitlement to service connection for an injury to 
the right upper chest.  As such, the Board has jurisdiction 
over this issue.  See 38 U.S.C.A. §§ 7104, 7105.  Since the 
March 2005 statement of the case was issued, the RO has 
received additional evidence that is potentially relevant to 
his claim of entitlement to service connection for an injury 
to the right upper chest.  This evidence was received without 
review by the RO, since the RO determined that a timely 
substantive appeal had not been filed.  Applicable VA 
regulations require that pertinent evidence must be referred 
to the agency of original jurisdiction (AOJ) for review and 
preparation of a supplemental statement of the case (SSOC) 
unless this procedural right is waived in writing by the 
appellant.  38 C.F.R. §§ 19.37, 20.1304 (2008).  Thus, the 
Board will remand this appeal so that the RO may review this 
evidence and, if the claim remains denied, include such 
evidence in an SSOC.  Id.

With respect to the issue of entitlement to service 
connection for PTSD, the Board observes the Veteran indicated 
at a June 2009 hearing that he currently receives VA 
treatment for this disorder.  See June 2009 Board hearing 
transcript (Tr.) at page 14.  The Board notes that the most 
recent VA treatment records contained in the claims file are 
dated April 2007.  Records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered in the constructive possession of VA adjudicators 
during the consideration of a claim, regardless of whether 
those records are physically on file.  See Dunn v. West, 11 
Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).  Further, the Veteran's claimed PTSD 
stressor is the occurrence of the injury to his right upper 
chest (see Tr. at 14); thus, the VA records of treatment may 
be relevant to both his claim for service connection for PTSD 
and his claim for service connection for an injury of the 
right upper chest.  Because the Veteran has identified 
outstanding VA records pertinent to his claims, VA must 
undertake efforts to acquire such documents as these records 
may be material to his claims; a reasonable effort should be 
made to obtain such records.  See 38 U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.	Obtain any outstanding relevant VA 
records of treatment from April 2007 to 
the present, pertaining either to the 
Veteran's claim for service connection 
for PTSD or for service connection for 
an injury to the right upper chest.  
Specifically, relevant records of the 
Veteran's treatment at the Cleveland 
VAMC during this period should be 
sought.

2.	Review the expanded record and 
readjudicate the issues of entitlement 
to service connection for an injury to 
the right upper chest and entitlement 
to service connection for PTSD.  Unless 
the benefit sought on appeal is 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEPHEN L. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


